EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The replacement drawing sheet of August 19, 2021 is hereby APPROVED.

The drawings of August 8, 20219 as corrected by the drawings of the replacement drawing sheet of August 19, 2021 are hereby accepted as FORMAL.

The Mobus et al article, cited herewith, is of general interest for relating to track association and fusion for plural sensors of different kind on a vehicle.

Lamdouar (‘672), cited herewith, is of general interest for relating to a vehicle sensor system with different types of sensors (e.g., page 2, lines 1-9) with track association (e.g., page 2, lines 19-21) and with fusion (e.g., page 2, lines 22-23).

Varon (‘945), cited herewith, is of general interest for the multi-radar tracker 31 in drawing Figure 1.

Hammer (‘321), cited herewith, is of general interest for showing association in a multiple sensor tracking system.

Fagarasan et al (‘319), cited herewith, is of general interest for showing a system using a plurality of sensors of different kind with track association.

Blackman et al (‘643), cited herewith, is of general interest for showing track association and fusion in a multi-sensor system, noting, for example, items 20, 22, and 28 in Figure 11.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) An apparatus for tracking a target vehicle, comprising: a sensor track processordifferent kinds of sensors operatively coupled to the vehicle and generates sensor tracks based on the sensor recognition information; a sensor track association determination processorprocessorfusion track management processor.”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 as newly-amended is as follows:
“11. (Currently Amended) A method for tracking a target vehicle, comprising: receiving, at a sensor track processordifferent kinds of sensors operatively coupled to the vehicle; generating, by the sensor track processordetermining, at a sensor track association determination processorprocessorprocessorprocessorprocessora sensor fusion track management processor.”  (Bold added).
As for independent claim 11 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 12-20 depends ultimately from allowable, independent claim 11, each of dependent claims 12-20 is allowable for, at least, the reasons for which independent claim 11 is allowable.
The amendment of February 22, 2022 overcomes all of the rejections as set forth in the office action of October 22, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648